Citation Nr: 1630235	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected chronic left ankle sprain, status-post reconstruction surgery (left ankle disability).

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left ankle disability.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left ankle disability.

5.  Entitlement to an initial evaluation higher than 10 percent for left foot regional pain syndrome of reflex sympathetic dystrophy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1973 until February 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is located in the Virtual VA electronic claims file.  

In May 2014 the Board remanded this case for additional development, and it has since been returned to the Board for further appellate review.


This case was processed using the Virtual Benefit Management System (VBMS) and the Virtual VA electronic claims file.  With the exception of the May 2013 hearing transcript, Virtual VA contains documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is necessary prior to appellate review of Veteran's claims.  With regard to the Veteran's claim for an initial evaluation higher than 10 percent for left foot regional pain syndrome of reflex sympathetic dystrophy (claimed as left foot toe numbness), remand is required for a statement of the case.  In a May 2015 rating decision, the RO granted entitlement to service connection for left foot regional pain syndrome of reflex sympathetic dystrophy, and assigned an initial evaluation of 10 percent.  The Veteran submitted a notice of disagreement in May 2015 as to the initial evaluation assigned.  To date, a statement of the case has not been issued addressing that issue.  Therefore, on remand, a statement of the case should be issued.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

With regard to the Veteran's service connection claims on appeal, in May 2014 the Board remanded this case to obtain outstanding private and VA medical records, and to secure adequate VA examinations and opinions with regard to the Veteran's service connection claims.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  When the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Opinions must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the VA examinations and opinions obtained following the Board's May 2014 remand were inadequate and did not all comply with the Board's remand directives.

In July 2014, the Veteran was afforded a VA knee examination.  The examiner noted a current diagnosis of bilateral patellar tendonitis status post arthroscopic debridement.  Upon review of the Veteran's claims file, the examiner stated that there was no evidence of knee symptoms in service.  The examiner then opined, in contradiction to the prior finding, that the Veteran's bilateral knee disorder was unrelated to his period of active service, because during service the "condition was acute only," and "there is no evidence of chronicity of care."  The examiner then indicated that "the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated" by the Veteran's service.  In support of that opinion, the examiner stated that "temporary aggravation is plausible, but there is no evidence of permanent aggravation of the claimed pre-existing condition."  Finally, the examiner opined that the Veteran's bilateral knee disorder was not due to or a result of his service-connected left ankle disorder, as the two conditions were not medically related per the medical literature.  

The opinions of the 2014 VA examiner are inadequate as they are inconsistent, inaccurately report the Veteran's medical history, fail to address relevant evidence of record, and are supported by an insufficient rationale.  First, the Veteran's STRs are significant for knee complaints and symptoms, the Veteran's bilateral knee condition did not pre-exist service, and VA medical records show that the Veteran also has bilateral degenerative joint disease of the knees.  Second, VA podiatry records from February and December 2010 suggest that the Veteran's bilateral knee pain is likely secondary to his left ankle disorder.  Third, the examiner's rationale regarding secondary service connection is conclusory and does not explain why, in this Veteran's case, the two conditions are not etiologically related.  Thus, the opinions are inadequate.  In addition, the 2014 VA knee examiner failed to comply with the Board's remand directives.  In the May 2014 remand, the Board instructed the examiner to address specific medical records, none of which were addressed by the 2014 VA examiner.  Thus, remand is necessary for an adequate VA examination and opinion regarding the etiology of the Veteran's bilateral knee disorder.  


In July 2014 the Veteran was afforded a VA hip examination.  At that time the examiner diagnosed left hip tendonitis.  The examiner opined that the Veteran's hip disorder was unrelated to his period of active service, as there was no evidence of a hip disorder in service.  The examiner then reasoned, in contradiction to the prior statement, that "during service, condition was acute only," and there was no evidence of chronicity of care.  The examiner then indicated that the Veteran's claimed condition, "which clearly and unmistakably existed prior to service," was not aggravated by service.  In support of that opinion, the examiner stated that while temporary aggravation is plausible, there was no evidence of permanent aggravation.  The examiner also opined that the Veteran's left hip tendonitis was less than likely related to his service-connected left ankle disorder.  In support of that opinion, the examiner stated that left hip tendonitis and the left ankle disorder were not medically related per the medical literature.  

The opinion of the 2014 hip examiner is inadequate as it is inconsistent, inaccurately reported the Veteran's medical history, failed to address relevant evidence of record, and was supported by an insufficient rationale.  First, the Veteran did not have a hip condition that pre-existed service as reported by the examiner.  Second, October 2010 VA podiatry records suggest that the left hip condition is likely secondary to the left ankle disorder.  Third, the examiner's rationale regarding secondary service connection is conclusory and does not explain why, in this Veteran's case, the two conditions are not etiologically related.  Thus, remand is necessary for an adequate VA examination and opinion.

Lastly, the Veteran was afforded another VA audiology evaluation in July 2014.  The audiologist opined that the Veteran's diagnosed bilateral sensorineural hearing loss was unrelated to his period of active service, as no hearing loss was noted on the Veteran's separation examination.  In a November 2014 email, the audiologist provided an addendum opinion stating that it was less than likely that the Veteran's tinnitus caused or aggravated bilateral hearing loss, as tinnitus does not create or cause hearing loss.  In that email, the audiologist also noted that the medical records for the Veteran were not available for review at the time of the audiology evaluation, although the July 2014 audiology evaluation report indicated that the Veteran's records were reviewed.  The opinion of the 2014 audiologist is inadequate as it is unclear whether the Veteran's medical records were reviewed, and as the audiologist failed to consider relevant evidence and the Veteran's lay statements.  In November 2012, the Veteran's representative submitted an article regarding delayed onset noise-induced bilateral hearing loss, which the examiner failed to address, and the Veteran has reported that he has difficulty hearing due to constant tinnitus.  Thus, remand is necessary to secure an adequate VA examination that considers the Veteran's medical history and addresses all relevant evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of any bilateral knee disorders and left hip disorders present during the pendency of this appeal.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions: 

a)  Is it at least as likely as not (a 50 percent or greater probability) that each diagnosed knee disability was caused or aggravated by military service?  The examiner must address the following: December 1978 in service complaints of left knee pain and x-ray results; a March 2005 private record indicating a right knee injury at work; a December 2009 private x-ray showing no significant knee abnormality; the August 2012 VA examination; and the Veteran's lay statements regarding in-service onset of knee pain.  

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left ankle disorder caused or aggravated the bilateral knee disorders?  The examiner must address the following:  a March 2005 private record indicating a right knee injury at work; a September 2009 private record noting a limp; a September 2009 VA examination noting normal gait; a December 2009 private x-ray showing no significant knee abnormality; a February 2010 VA record noting knee pain subsequent to an altered gait due to the left ankle disorder; a December 2010 VA record indicating that the Veteran's bilateral knee condition was likely due to his left ankle; the August 2012 VA examination; and the Veteran's lay testimony that his knee pain is caused by his left ankle disorder.

c)  Is it at least as likely as not (a 50 percent or greater probability) that a left hip disorder, to include left hip tendonitis, was caused or aggravated by military service?  

d)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left ankle disorder caused or aggravated the left hip disorder, to include left hip tendonitis?  The examiner must address 1) a December 2010 VA record indicating that the Veteran's left hip condition was likely due to his left ankle, and 2) the July 2014 VA examination noting a current diagnosis of left hip tendonitis.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA audiology evaluation to determine the etiology of the Veteran's bilateral hearing loss.   The entire claims file must be made available to and be reviewed by the audiologist.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The audiologist is requested to provide the following opinions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss was caused or aggravated by military service, to include previously established in-service exposure to hazardous noise?  The audiologist must address 
1) the article received November 2012 regarding delayed onset noise-induced bilateral hearing loss, and 2) the Veteran's lay statements regarding onset and continuity of hearing loss symptomatology.

b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected tinnitus caused or aggravated the bilateral hearing loss?  The audiologist must address the Veteran's lay statements regarding his inability to hear well due to constant tinnitus.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

8.  Issue a statement of the case addressing the issue of entitlement to an initial evaluation higher than 10 percent for left foot regional pain syndrome of reflex sympathetic dystrophy.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

